Citation Nr: 0106073	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for postoperative carpal tunnel syndrome, right wrist, 
prior to May 6, 1999.

2.  Entitlement to an increased disability rating for 
postoperative carpal tunnel syndrome, right wrist, status 
post carpal tunnel release, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from November 1977 to May 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to May 6, 1999, the veteran's carpal tunnel 
syndrome of the right wrist was manifested by mild incomplete 
paralysis of the median nerve.  Moderate incomplete paralysis 
of the median nerve was not shown.  

3.  The evidence does not show that the veteran's current 
carpal tunnel syndrome, status postoperative carpal tunnel 
release, is manifested by mild incomplete paralysis of the 
median nerve.

4.  The veteran's postoperative carpal tunnel release scar is 
weal healed and nontender.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
greater, for carpal tunnel syndrome, right wrist, are met 
prior to May 6, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, §§ 4.2, 4.6, 4.7, 4.14, 4.71a, 
4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8615, 
8715 (2000).

2.  The criteria for a compensable disability rating for 
carpal tunnel syndrome, right wrist, status post carpal 
tunnel release, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.2, 4.6, 4.7, 4.14, 
4.71a, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  The evidence does not show 
that the veteran has identified the existence of any 
additional evidence that may be probative to the issue 
presented that has not already been associated with the 
claims folder.  Similarly, the evidence shows that the 
veteran was afforded VA examinations in November 1998 and 
November 1999.  Accordingly, the Board finds that the duty to 
assist has been satisfied.  

The veteran established service connection for carpal tunnel 
syndrome, right, by means of an October 1995 rating action as 
the evidence showed that right carpal tunnel syndrome was 
diagnosed during active service and was diagnosed during the 
veteran's retirement physical examination.  A noncompensable 
disability evaluation was assigned effective June 1, 1995, 
the day after the veteran's separation from active duty.  The 
evidence does not show that he perfected a timely appeal of 
this decision.  Accordingly, the decision of October 1995 is 
final.  38 C.F.R. § 3.104 (2000).  

A November 1998 rating action denied a compensable evaluation 
for the veteran's right carpal tunnel syndrome disability.  
The veteran perfected a timely appeal of this decision 
contending that a total disability evaluation was appropriate 
for this disability.  

During the pendency of this appeal, a temporary total 
disability evaluation due to treatment for a service 
connected disability requiring convalescence under 38 C.F.R. 
§ 4.30 was assigned for the period May 6, 1999 to July 1, 
1999.  As this is not a full grant of benefits sought on 
appeal, the veteran's claims remains open. See AB v. Brown, 6 
Vet. App. 35 (1993).

I.  Evidentiary Background

Private medical records dated in September 1998 and October 
1998 indicate that the veteran complained of bilateral hand 
numbness with right arm weakness.  The September treatment 
record shows that he reported that he had been employed at a 
shipyard for the previous three months.  He had a negative 
Tinel's sign at the wrists bilaterally and at the elbows.  
His deep tendon reflexes were 2+ and symmetrical throughout 
in the biceps, triceps, brachioradialis, knee jerks, and 
ankle jerks.  No muscle wasting was noted.  A decrease in 
temperature sensation in the first, second, and third digits 
on the right hand compared to the fourth and fifth digits as 
well as compared to the rest of the hand and to the left hand 
was noted.  An impression of history of numbness and tingling 
in all four extremities for the last four years with a 
presumptive diagnosis of a generalized neuropathy is 
indicated.  The follow-up treatment record in October 
indicates that nerve conduction studies revealed that the 
veteran had bilateral median nerve entrapment, worse o the 
right than the left.  EMG of the right hand was normal.  

A November 1998 VA neurological disorders examination report 
indicates that the veteran reported being right handed. He 
complained of increasing weakness and numbness in his of his 
arms, wrists, and fingers since 1994.  He reported difficulty 
with his hands and arms due to pain and paresthesias.  He was 
advised to use braces; however, this did not improve his 
symptoms.  He reported that he could not work as a pipefitter 
at the shipyard due to pain and paresthesias in his hands.  
Motor examination revealed no drift with 5/5 strength 
throughout, except for mild distal hand weakness.  Sensory 
examination revealed decreased pinprick in the medial nerve 
distribution bilaterally.   The veteran's coordination was 
normal and deep tendon reflexes were 2- symmetric.  The 
examiner noted that the veteran's clinical symptoms of 
paresthesias, pain, and weakness of both hands as well as his 
nerve conduction studies in September 1998 were suggestive of 
median nerve entrapment.  

VA outpatient treatment records from February 1999 to May 
1999 show that the veteran complained of pain and burning in 
both upper extremities, more so in the right than the left, 
with any type of manual repetitive or vibrating labor.  A 
February 1999 treatment record indicates that bilateral wrist 
x-ray findings were within normal limits.  An April 1999 
outpatient treatment record indicates that the veteran had 
full range of motion of his right wrist.  

In May 1999, the veteran underwent a right carpal tunnel 
release.  VA hospitalization records show that he tolerated 
the procedure well.  A subsequent May 1999 follow-up 
outpatient treatment report shows that the veteran was doing 
well after surgery with no problems reported.   The incision 
was healing well and sutures were removed.  

A September 1999 VA outpatient treatment indicates that the 
veteran reported little change in his wrist since his 
surgery.  He complained of pain in his right wrist with 
numbness in his fingers.  Examination revealed that his 
reflexes were intact.  

In November 1999, the veteran was afforded a VA examination.  
He reported that he did not notice much difference in his 
right wrist following surgery except that he did not have to 
wear a splint.  He denied any sensory problems; however, he 
complained of right wrist pain all the time at a level of 3 
on a scale of 1 to 10.  This pain increased when he used the 
hand.  The examiner noted that the veteran's right wrist had 
no tenderness and no atrophy of the muscles.  There was an 
old healed surgical scar which was nontender.  The strength 
in wrist extension/flexion was within normal limits compared 
to the left wrist.  Ulnar deviation and radial deviation were 
within normal limits.  Phalen's test indicated some 
discomfort of the right wrist.  The Tinel sign was negative 
bilaterally.  Sensory examination to pinprick was normal in 
both hands.  There was a small ganglion cyst noted on the 
dorsum of the right wrist that was nontender.  Adduction and 
abduction of the fingers was within normal limits.  
Resistance extension and flexion of the wrist was without any 
increase of pain.  The veteran was independent in his 
activities of daily life.  The examiner noted that there were 
no obvious neurological deficits.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R.  § 4.1.  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran right carpal tunnel syndrome has been evaluated 
pursuant to Diagnostic Codes 8515 of the Schedule.  38 C.F.R. 
§ 4.124a.  The evidence indicates that the veteran is right 
hand dominant; therefore, his carpal tunnel syndrome of the 
right upper extremity will be evaluated under the "major" 
ratings listed under the Schedule, as appropriate.  Under the 
criteria of 8515, a rating of 10 percent is warranted where 
the evidence shows mild incomplete paralysis of the median 
nerve.  A rating of 30 percent is warranted where the 
evidence shows moderate incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.)  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. 
§ 4.124.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

A.  Entitlement to Compensable Rating Prior to May 6, 1999

After a review of the evidence, the Board finds that the 
diagnostic criteria for an increased disability rating of 10 
percent, but no greater, are met prior to May 6, 1999.  

Prior to May 6, 1999, the evidence shows that the symptoms of 
the veteran's carpal tunnel syndrome of the right wrist were 
consistent with mild incomplete paralysis of the median 
nerve.  As stated above, private medical records show that 
the veteran complained of bilateral hand numbness with right 
arm weakness.  He also showed a decrease in temperature 
sensation in the first, second, and third digits on the right 
hand.  In addition nerve conduction findings showed bilateral 
median nerve entrapment with the right being more severe.  As 
this evidence is consistent with mild incomplete paralysis of 
the median nerve, the Board finds that the schedular criteria 
for an increased rating of 10 percent are met, prior to May 
6, 1999.  

While the criteria for a 10 percent disability rating are 
met, the evidence does not show that the veteran's carpal 
tunnel syndrome of the right wrist resulted in moderate 
incomplete paralysis of the median nerve, prior to May 6, 
1999.  The evidence shows that despite the veteran's 
complaints of numbness and weakness, the veteran had a 
negative Tinel's sign.  The evidence did not show any atrophy 
or muscle wasting.  VA examination in November 1998 showed 
that his strength was 5/5 throughout with only mild distal 
hand weakness.  His coordination was normal and his deep 
tendon reflexes were 2-.  Similarly, VA outpatient treatment 
records prior to May 1999 show that x-ray findings were 
within normal limits and the veteran had full range of motion 
of his right wrist.  Thus, the Board finds that, while the 
evidence shows mild incomplete paralysis of the right median 
nerve, moderate incomplete paralysis of this nerve is not 
shown prior to May 6, 1999. 

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's carpal tunnel 
syndrome of the right wrist.

To reiterate, the Board finds that the criteria for 
entitlement to an increased rating of 10 percent, but no 
greater, for carpal tunnel syndrome of the right wrist 
(major), prior to May 6, 1999, are met; to this extent, the 
appeal is granted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, §§ 4.2, 4.6, 4.7, 4.14, 4.71a, 
4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8615, 
8715 (2000).

B.  Entitlement to Current Compensable Rating 

After a review of the evidence, the Board finds that the 
diagnostic criteria for a compensable disability rating for 
carpal tunnel syndrome, right wrist, are not presently met.  

Subsequent to the veteran's right carpal tunnel release in 
May 1999, the evidence does not show mild incomplete 
paralysis of the median nerve as contemplated by an increased 
disability rating.  Despite complaints of right wrist pain 
with numbness in his fingers, a September 1999 VA outpatient 
treatment record indicates that his reflexes were intact.  
Similarly, VA examination in November 1999 shows that the 
veteran denied any present sensory problems.  While he 
complained of right wrist pain that increased with use, he 
indicated that the severity of this pain was only 3 on a 
scale of 1 to 10.  The examiner noted no tenderness or 
atrophy of the veteran's right wrist.  Additionally, his 
right wrist had normal strength with normal pinprick.  The 
examiner noted that there were no obvious neurological 
deficits.  

As the evidence does not show that the veteran currently has 
mild incomplete paralysis of the median nerve resulting from 
his right wrist carpal tunnel syndrome, the Board finds that 
the criteria for a compensable rating for this disability are 
not met; accordingly, his claim for a compensable rating is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, §§ 4.2, 4.6, 4.7, 4.14, 4.71a, 4.120, 
4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8615, 8715 
(2000).

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2000).  However, the 
recent VA examination in November 1999 shows that the 
veteran's residual surgical scar from his May 1999 carpal 
tunnel release was healed and nontender.  Accordingly, as the 
evidence does not show that the veteran had a residual poorly 
nourished, repeatedly ulcerating, or tender and painful scar, 
a compensable rating due to scarring is not warranted.  


ORDER

An increased disability rating of 10 percent, but no greater, 
for carpal tunnel syndrome, right wrist, prior to May 6, 
1999, is granted, subject to the laws and regulations 
governing the payment of VA benefits.

A present compensable disability rating for carpal tunnel 
syndrome, right wrist, status post carpal tunnel release, is 
denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

